DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant is claiming a method and system of blowing out debris or sand from a separation device. The novel feature of claim 1 is the steps of opening the second valve assembly and then opening the first valve assembly. Blowing debris or sand from the separation device through the first valve assembly, second valve assembly and a port of a third valve assembly. Closing the second valve assembly after closing the first valve assembly. The novel feature of claim 11 is a third valve actuator comprising a piston coupled to a gate valve of a third valve via a piston rod to move the gate valve between an open position and a closed position, wherein the gate valve of the third valve has a choke port to allow fluid flow through the third valve when in the closed position. The novel feature of claim 31 is a second valve assembly located downstream of and in fluid communication with the separation device or the frac tree, wherein the first and second valve assemblies are in fluid communication with each other, wherein the second valve assembly comprises a gate valve having a choke port and a full bore opening having a diameter greater than a diameter of the choke port, wherein when the second valve assembly is in an open position, fluid flows through the full bore opening, and wherein when the second valve assembly is in a closed position, fluid flows through the choke port. The novel feature of claim 34 is a second valve assembly located downstream of and in fluid communication with the separation device or the frac tree, wherein the first and second valve assemblies are in fluid communication with each other, wherein the second valve assembly comprises a gate valve having a choke port and a full bore opening having a diameter greater than a diameter of the choke port, wherein when the second valve assembly is in an open position, fluid flows through the full bore opening, and wherein when the second valve assembly is in a closed position, fluid flows through the choke port.  Examiner did not find prior art that taught all of the elements and limitations disclosed in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676